Citation Nr: 1400838	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February to June 2004, from July 2004 to December 2005, and from May 2007 to December 2008.  The record indicates that the Veteran had over 24 years service with the Army National Guard of Tennessee.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has not only reviewed the Veteran's physical claims file but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran testified before the undersigned at a January 2012 hearing at the RO.  A transcript is of record.  The Board remanded this case for additional development in December 2012.  The case returns for appellate consideration.  


FINDING OF FACT

The Veteran's insomnia is a symptom of his service-connected anxiety disorder and is already rated as part of the 30 percent disability rating assigned for the anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14, 4.130 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2010 notice letter sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, the information and evidence that he was to provide, and the information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorder, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied the Dingess notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist, the Board finds that the record contains all available evidence pertinent to the claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  The complete service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  Additional treatment records found in the Veteran's Virtual VA file were considered by the AMC in the first instance.  See March 2013 Supplemental Statement of the Case.

The Veteran was afforded a VA examination in February 2013 in an effort to obtain an opinion regarding the etiology of the claimed insomnia.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion was based on a comprehensive examination of the Veteran, an accurate factual history, and review of the claims file.  The examiner provided a rationale for the conclusions reached.  The Board finds that the February 2013 examination and opinion are adequate.

The Board remanded service connection for insomnia in December 2012 to provide the Veteran with a VA examination and medical opinion.  The Board instructed that opinions be offered as to whether or not a sleep disorder was incurred during or caused by active service or caused or aggravated by service-connected anxiety.  The opinion offered was that the insomnia was a symptom of the service-connected anxiety.  Although the February 2013 VA examination and opinion are not formulated according to the questions posed by the Board's remand instruction, the opinion offered is sufficient to resolve the questions of fact in this case.  Thus, the examination and the opinion obtained in February 2013 complied substantially with the December 2012 Board remand order in obtaining the opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).

Service Connection Law and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Veteran does not have the requisite medical experience, knowledge, or training to render an opinion as to the cause or etiology of the symptom claimed as insomnia.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Insomnia is not classified as "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Ordinarily, separately diagnosed disabilities are service connected and rated individually.  The ratings are then combined into a single rating as set forth at 
38 C.F.R. § 4.25 to determine the overall impairment of the veteran.  An exception to the ordinary process of separately rating and then combining ratings exists: VA regulations caution against making multiple awards for the same impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  When two ratings covering the same disability are combined, it is called "pyramiding."  Id.  Two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service Connection Analysis

The Veteran contends that he has a disorder manifested by insomnia and seeks service connection for the disorder.  

After reviewing all the evidence, lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran's insomnia is a symptom of the service-connected anxiety disorder for which the Veteran is already compensated.  The Board finds that there is not a current disability remaining for which service connection may be granted.  For this reason, the Board concludes that service connection is not warranted.  

The Veteran was afforded a February 2013 VA examination at which time the examiner stated that the Veteran had Axis I diagnoses of Anxiety Disorder NOS, Depressive Disorder NOS and Alcohol Abuse.  She then opined that "[i]nsomnia is a symptom of both anxiety and depression and will not be given as a separate diagnosis."  This is the only medical opinion to consider whether the Veteran has distinct disabilities of anxiety and insomnia.  

In a July 2012 rating decision, the Veteran was awarded service connection for anxiety with a 10 percent disability rating effective January 27, 2012.  As a result of the February 2013 VA examination opinion, in a March 2013 supplemental statement of the case (SSOC), the AMC awarded a rating of 30 percent disability for the period from January 27, 2012.  In determining that a 30 percent rating was warranted for the Veteran's anxiety disorder, the RO specifically considered the Veteran's symptom of sleep impairment in assigning the 30 percent disability rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (showing that a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to several symptoms to include chronic sleep impairment).  The Veteran's insomnia is encompassed by the broader symptom of chronic sleep impairment and is already contemplated in the current 30 percent rating for anxiety.  38 C.F.R. § 4.14.  

The Veteran is generally competent and credible to report that he has difficulty sleeping and that he has been prescribed medication to help him sleep.  Jandreau, 492 F.3d at 1377.  He is also competent and credible to describe individual symptoms of psychiatric disturbance such as feeling anxious or depressed; however, he is not competent to offer a lay opinion that the difficulty sleeping and feeling anxious and depressed rise to the level of disability, are manifestations of the same disability, or are manifestations of distinct disabilities.  The Veteran is competent to report that, in the past, he has been diagnosed with insomnia and an anxiety disorder.  

The Veteran's STRs show several complaints of feeling tired and insomnia between December 2007 and August 2008.  The Veteran was found not to have an Axis I psychiatric diagnosis at the time.  He was prescribed medication for his insomnia.  

There are notations of insomnia in VA treatment records from January 2009 through June 2012.  January 2009 primary care physician and nursing initial evaluation notes show ongoing medication, Zolpidem, for insomnia but do not state that there is a separate diagnosis of insomnia.  June 2009 and June 2012 primary care physician notes list insomnia among the Veteran's diagnoses.  Some of these notations are in the "Active Problem List" portion of the Veteran's VA treatment records.  

Not all notations in the "Active Problem List" are disabilities.  For example, at a June 2012 VA primary care visit, the "Active Problem List" included a personal history of exposure to the Persian Gulf Region which is not, in itself, a disability.  The notations also include hyperlipidemia, which is a laboratory finding, not a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Presbyopia is listed, which is a developmental defect and not a disability for service connection purposes.  See 38 C.F.R. § 3.303(c), 4.9.  Thus, the mere listing of a symptom or complaint in a VA treatment record is not tantamount to the existence of a disability for which service connection may be granted.  

The first diagnosis of anxiety disorder appeared in an April 2012 VA examination report in connection with a claim for service connection for posttraumatic stress disorder (PTSD).  Although the Veteran was found not to have PTSD, service connection was awarded for the anxiety disorder.  Insomnia was not listed as a separate diagnosis at that time.  

In light of the foregoing, the preponderance of the evidence demonstrates that the insomnia is a symptom of the service-connected anxiety disorder.  The February 2013 VA opinion is afforded significant probative weight since it is based upon a thorough examination of the Veteran, a thorough review of the Veteran's claims file, and careful consideration of the symptoms reported by the Veteran and application of the symptoms to the Veteran's diagnosed psychiatric disorders.  This is the only medical opinion to address whether the insomnia is a manifestation of the service-connected anxiety.  

The Board also notes that the early diagnoses of insomnia in the Veteran's service treatment records found that there was no Axis I psychiatric disorder at the time.  There was no accompanying insomnia diagnosis when the Veteran was diagnosed with anxiety in 2012, which tends to support the March 2013 opinion that the insomnia is a component of the anxiety disorder.  The lay evidence does not reach the question of whether the Veteran's insomnia is a separate disability from anxiety such that the two manifest in different symptomatology.  Accordingly, service connection for insomnia may not be awarded because this would result in a separate rating for the same disability.  See 38 C.F.R. § 4.14; see also Amberman, 570 F.3d at 1381.  There being no distinct disability not already service-connected resulting in insomnia, the Board concludes that service connection for insomnia must be denied on a direct basis.  See 38 C.F.R. § 3.303.

The Veteran's representative argued in November 2012 that service connection should be awarded for insomnia as due to a qualifying chronic disability associated service in the Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Because the insomnia has been attributed by competent medical evidence to a medically known and service-connected disability, further inquiry into whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317 would only result in pyramiding the diagnoses.  See 38 C.F.R. § 4.14; see also Amberman, at 1381.  The Board finds that the additional consideration of the Persian Gulf service connection presumptions is not warranted.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's insomnia is a component of an already service-connected disability.  Service connection cannot be awarded because service connection is already in effect.  For these reasons, the Board finds that the preponderance of the evidence is 

against the service connection claim for a disorder manifested by insomnia; therefore, the appeal must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for insomnia is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


